Citation Nr: 1133704	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-11 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel

INTRODUCTION

The Veteran served on active military duty from July 1971 to May 1979.  

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating action of the Department of Veterans Affairs Regional Office (RO) in St. Louis, Missouri.  In that decision, the RO continued a prior denial for a claim for service connection for a right knee disability because the evidence submitted was not new and material.  

In March 2009, the Veteran testified before the undersigned at a Board Videoconference hearing.  A copy of the transcript has been associated with the file.  

The issue of service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  A December 2002 RO decision denied service connection for a right knee disability.  The Veteran withdrew his appeal in February 2004 and the December 2002 decision became final.  

2.  Evidence received since the December 2002 RO rating decision does relate to an unestablished fact necessary to substantiate the claim for service connection for a right knee disability and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The RO's December 2002 decision that denied the claim of entitlement to service connection for a right knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103, 20.204(b) (2001).  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2010), and the pertinent implementing regulation, 38 C.F.R. § 3.159 (2010), without deciding whether the notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating this portion of the Veteran's claim.  The Board is taking action favorable to the Veteran by reopening the claim of service connection for a right shoulder disability.  A decision at this point poses no risk of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

The claim for entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010) the United States Court of Appeals for Veterans Claims (Court) held that the Board's analysis of the issue of reopening must first be confined to the subject of existence of new and material evidence alone and must not be an outcome-based decision.  In Shade, the claim was denied originally because there was no present disability and the evidence submitted to reopen the claim showed the Veteran currently had the present disability.  The Court held the claim was to be reopened because new and material evidence was submitted even though there was still no nexus opinion of record.  Id.  

The history of the Veteran's claim shows that in May 1980, the RO denied a claim for service connection for osteochondritis of the right knee.  The claim was denied because it was determined that the Veteran's right knee disability pre-existed service.  Service connection for a surgical scar for the right knee was granted at this time.  In June 1984, the RO found there was no new and material evidence to reopen the claim for service connection for a right knee disability.  In June 1985, the Board also found there was no new and material evidence to reopen the claim (the issue is styled as "service connection" but the substance of the decision is that there was no new and material evidence to reopen the claim).  

In December 2002, the RO again found no new and material evidence was submitted to reopen the claim for service connection for a right knee disability.  The Veteran filed a notice of disagreement and appeal, but in February 2004, the Veteran withdrew his appeal and the December 2002 RO decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103, 20.204(b) (2001).  

The Veteran wrote letters to his Senators in June 2004 and the RO interpreted these letters as an informal appeal.  In February 2005, the RO found no new and material evidence had been submitted sufficient to reopen the claim for service connection for a right knee disability.  In a January 2006 statement, the Veteran repeated his assertions about his claim.  The RO readjudicated the claim in June 2006 and confirmed the February 2005 decision.  The Veteran filed a notice of disagreement with that decision and this appeal ensued.  

Prior to December 2002, the evidence in the file consisted of service treatment records; a general VA examination from November 1979; VA records; the Veteran's statements and some private records.  

Since December 2002, the evidence includes more private and VA records; statements from the Veteran and his wife; the March 2009 Board hearing transcript; and an opinion from the Veteran's treating physician's assistant (PA) at a private clinic.  In March 2009, a PA from Ochsner clinic referenced a prior record which showed the Veteran's history of having a knee operation to remove a loose body in service.  The PA stated: 

I would be glad to note that he has degenerative arthritis of his knee and that it could very well be secondary to his injury and subsequent surgeries, I cannot definitely state that for sure, but that certainly is a distinct possibility.  

The Board finds that new and material evidence has been received because when the claim was denied in February 2002 there was no nexus opinion in the file relating the current right knee disability to service and the Veteran's treating PA did provide a nexus opinion in March 2009.  This opinion is new and material.  38 C.F.R. § 3.156(a).  The additional evidence must be presumed credible according to Justus, 3 Vet. App. at 513.  As a result, the claim is reopened.  


ORDER

New and material evidence has been received to reopen a previously denied claim for service connection for a right knee disability and to that extent the claim is reopened.  


REMAND

The Veteran asserted at the March 2009 Board Videoconference hearing that he did not have knee problems before service and he did not tell the clinician completing the February 1972 record that he had knee problems before service.  (Transcript, p 4.)  The Veteran said that he went through two examinations before service and they both showed he was fit for duty.  (Transcript, pp 4-5.)  He said he played sports before service but he never had a major injury.  (Transcript, p 8.)  He said he didn't have problems in basic training.  Id.  The Veteran asserted he was never treated for anything prior to service and did not go to the hospital for an orthopedic condition.  (Transcript, p 11.)  

Current records show the Veteran has mild degenerative joint disease or degenerative arthritis of the right knee (see, for example, March 2009 Ochsner diagnostic and treatment records).  

Service treatment records show the Veteran was operated on in service but also show that the Veteran had a history of pre-service knee problems.  There is no entrance or enlistment examination for the Veteran.  The earliest substantive record is from November 1971.  The Veteran reported a chronic right knee problem.  He injured it while batting.  The record shows the Veteran reported his knee "went out" in 1965.  Ever since that time, the knee had been intermittently giving way with minimal pain.  He had full range of motion with no crepitus or evidence of injury.  The impression was no pathology.  

A November 1971 orthopedic consultation showed the Veteran's reported knee history along with an X-ray result that showed a "joint mouse."  The orthopedic clinic noted a loose body in the right knee.  He was to be admitted for an arthrotomy.  Another November 1971 record showed the Veteran made a sudden turn while walking and twisted his right knee, causing pain.  The pain persisted since the injury.  It was noted that he had a past history of a "trick knee" since 1967.  He had been using an ace bandage.  An X-ray revealed a joint mouse in the right knee.  The impression was traumatic osteoarthritis.  

A January 1972 narrative summary showed that the Veteran knew he had had an osteochondral loose body in the right knee for about four years.  The body bothered him with occasional locking, instability, and giving way.  He was admitted for removal of the loose body.  He underwent arthrotomy and excision of pedunculated osteochondral fragment.  The Veteran recovered well from the operation and was discharged with a two week profile.  He was to avoid heavy lifting, deep bending and kneeling.  

A January 1977 service treatment record shows the Veteran was again seen for a knee problem.  He had intermittent pain and limitation of motion of the knee.  His previous surgery was noted.  He was referred to the orthopedic clinic.  The orthopedic consultation request noted the intermittent pain and limitation of motion of the knee.  The provisional diagnosis was chronic pain of the right knee.  The doctor reported that the Veteran said his right knee had given way twice since the 1972 surgery.  An examination of the right knee showed a healed lateral incision and was essentially unremarkable except for retropatellar tenderness and marked right quad atrophy.  An X-ray of the right knee was within normal limits.  The impression was marked muscle weakness with instability secondary to chondromalacia.  

The Veteran went to a separation examination in April 1979.  The clinical evaluation noted that a surgical scar of 5 centimeters on the right lateral knee.  It was well-healed and nonsymptomatic.  He had full range of motion of the right knee.  The history stated: "Deformity and trick knee, refers to Arthrotomy in 1972, no trouble since.  [No complications, no sequelae]."  His right knee surgery was also noted.  He was found qualified for separation.  He had no profiles at separation.  In his report of medical history, he reported cramps in his legs, bone or joint deformity, and having a "trick" or locked knee.  

The Veteran is presumed sound unless the condition is noted on the entrance examination.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).  In this case, there is no entrance examination for the Veteran.  As a result, the Veteran is presumed sound upon entry into his service unless VA can rebut the presumption of soundness.  Id.  This would be done by showing: by clear and unmistakable evidence the degenerative joint disease (or any right knee disability) pre-existed service and by clear and unmistakable evidence either that 1) the condition did not increase in severity in service or that 2) any increase in severity was due to the natural progression of the disease.  38 C.F.R. § 3.304(b).  

On remand, the Veteran should receive a VA examination so the above determinations may be made by an examiner.  

Accordingly, the case is REMANDED for the following action: 

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any right knee disability found.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must indicate in the examination report that the claims file was reviewed in conjunction with the examination.  All necessary tests should be conducted.  

For each right knee disability exhibited, the examiner should determine whether there is clear and unmistakable evidence that it pre-existed service.  If it pre-existed service, the examiner should determine whether there is clear and unmistakable evidence either that 1) the condition(s) did not increase in severity in service or that 2) any increase in severity was due to the natural progression of the disease(s).  If the right knee disability did not pre-exist service, the examiner should determine whether there is a 50 percent probability or greater (likely, unlikely or as likely as not) that the right knee disability is related to service.  

The examiner should reference service treatment records including November 1971 records, January 1972 narrative summary, and the April 1979 separation examination; the March 2009 Board transcript with the Veteran's assertions; and the March 2009 Ochsner record with the PA opinion.  All opinions should be supported by facts and reasons.  

2. Re-adjudicate the Veteran's claim for service connection for a right knee disability.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).   The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


